                   Case 1:19-cv-04797-LTS-SDA Document 43 Filed 11/23/20 Page 1 of 1

JOSEPH & KIRSCHENBAUM LLP
Attorneys at Law
Charles Joseph                                                                                   32 Broadway, Suite 601
D. Maimon Kirschenbaum                                                                             New York, NY 10004
Denise Schulman                                                                                    Phone (212) 688-5640
Josef Nussbaum                                                                                        Fax (212) 688-2548
Lucas C. Buzzard                                                                                        www.jk-llp.com


        November 23, 2020

        Hon. Stewart D. Aaron
        U.S. District Court for the Southern District of New York
        Daniel Patrick Moynihan Courthouse
        500 Pearl Street, Room 1970
        New York, NY 10007

                                 Re:     Liss v. Heritage Health & Housing, Inc
                                         Index No. 19-cv-4797 (LTS) (SDA)

        Dear Judge Aaron:

                We represent Plaintiff Jane Liss in the above-captioned action. We write to respectfully
        request an extension of Plaintiff’s deadline to file her opposition to Defendant’s motion for
        summary judgment, which is currently due on December 7, 2020. This is Plaintiff’s first request
        for an extension of the December 7 deadline. Defendant consents to the request.

                The extension request is necessitated by the family circumstances of undersigned
        Plaintiff’s counsel. On November 19, 2020, I was informed by my son’s daycare provider that it
        was temporarily closing and that he would have to quarantine for at least two weeks because he
        had been in prolonged close contact with someone in his class who tested positive for COVID-19.
        During this two-week period, I will be responsible for the bulk of childcare duties because a
        medical condition places my partner at a heightened risk of developing serious symptoms if she
        contracts COVID-19. As a result, I will have to take off or work only reduced hours during this
        time.

                If the Court grants this request, the parties propose the following schedule for the remaining
        briefing on Defendant’s motion for summary judgment:

                      •   December 28, 2020 – Plaintiff’s opposition due.
                      •   January 26, 2020 – Defendant’s reply due.

                   We thank the Court for its consideration of this matter.


                                                                Respectfully submitted,

                                                                _/s/Lucas C. Buzzard_________
                                                                Lucas C. Buzzard
